United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEFENSE AGENCIES, PENTAGON FORCE
PROTECTION AGENCY, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-45
Issued: March 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2012 appellant filed a timely appeal from a September 13, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right arm injury in the performance of duty on July 12, 2012.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the September 13, 2012 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On July 24, 2012 appellant, then a 27-year-old police officer, filed a traumatic injury
claim alleging that, on July 12, 2012, she sustained a bruise and multiple contusions on her right
arm and hand as a result of shooting a shotgun for qualifications. She stopped work on July 16,
2012 and returned to work on July 23, 2012.
In a July 19, 2012 office note, Dr. Zan Winko, a family practitioner, diagnosed multiple
contusions. He restricted appellant to light duty with no heavy lifting or shooting until
July 26, 2012. Dr. Winko did not provide a history of the July 12, 2012 incident at work or of
any prior upper extremity condition.
In an August 6, 2012 duty status report, Dr. Ramana Gopalan, a Board-certified internist,
related that appellant worked as a police officer. She noted injuries to the right hand, shoulder
and elbow. Dr. Goapalan indicated that appellant’s injury occurred because of a “shooting
qualification, shotgun kickback.” She diagnosed brachial plexus injury and authorized appellant
to return to work with restrictions.
In an August 7, 2012 work excuse slip, Dr. Gopalan noted that she examined appellant
for a right shoulder and wrist injury. She authorized that appellant remain on light duty until
further evaluation in two weeks.
On August 9, 2012 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim and requested additional evidence.
In an August 13, 2012 electromyography (EMG) and nerve conduction velocity (NCV)
test, Dr. Luke Kao, a Board-certified neurologist, related appellant’s complaints of right arm and
hand pain, sore neck and mild lower back pain after shooting practice. He noted that the NCV
revealed delay of right median nerve latencies and normal ulnar, radial, transbrachial and leg
nerve conductions. The EMG demonstrated minimal denervation changes in the right thenar
muscles and tenderness of tendons in the right elbow and forearm. Dr. Kao diagnosed mild right
carpal tunnel syndrome and right forearm and elbow tendinitis.
In a decision dated September 13, 2012, OWCP denied appellant’s claim on the grounds
of insufficient medical evidence. It accepted that the July 12, 2012 shooting incident occurred as
alleged but denied the claim finding that the medical evidence did not establish that she sustained
a right arm injury as a result of the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence4
including that she sustained an injury in the performance of duty and that any specific condition

3
4

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

or disability for work for which she claims compensation is causally related to that employment
injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleged that, on July 12, 2012, she sustained a right arm injury when she fired a
shotgun for qualification at work. OWCP accepted that the July 12, 2012 incident occurred as
alleged but found that the medical evidence was insufficient to establish that she sustained an
injury causally related to the accepted incident. The Board finds that the medical evidence is
insufficient to establish a right arm condition causally related to the July 12, 2012 employment
incident.
Appellant submitted medical reports by Drs. Winko and Kao. In a July 19, 2012 office
note, Dr. Winko diagnosed multiple right arm contusions. No history of the accepted incident
was recorded. In an August 13, 2012 EMG/NCV report, Dr. Kao diagnosed mild right carpal
5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

3

tunnel syndrome and right forearm and elbow tendinitis. While Drs. Winko and Kao listed
diagnoses on examination, neither physician provided a history of the July 12, 2012 incident at
work or of any prior injury. They did not address the cause of appellant’s right arm contusions
or right forearm and elbow tendinitis. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.13 The reports of record are insufficient to establish appellant’s
claim.
Appellant also submitted an August 6, 2012 duty status form report by Dr. Gopalan, who
diagnosed brachial plexus injury. Dr. Gopalan noted generally that appellant worked as a police
officer and that the injury occurred because of a “shooting qualification, shotgun kickback.”
Although she provided a medical diagnosis and mentioned a shooting qualification, she did not
provide a full history of the July 12, 2012 incident or explain how appellant’s right arm condition
was caused or aggravated by a shooting incident. Appellant failed to provide any date of injury
or describe the nature of the shooting incident. The Board has found that a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.14 The Board finds that
Dr. Gopalan’s opinion that appellant’s injury occurred from a shooting qualification is of limited
probative value on the issue of causal relationship. Dr. Gopalan does not adequately explain
how the July 12, 2012 employment incident caused appellant’s right arm condition.
On appeal, appellant noted that she was diagnosed with multiple contusions and pinched
nerve damage and that her primary care physician stated that he believed her injuries were
caused by shooting a shotgun while qualifying at the range at work. The Board notes that causal
relationship is a medical issue that can only be shown by reasoned medical opinion evidence that
is based on an accurate history and 5supported by medical rationale.15 Appellant failed to
provide such sufficient medical evidence in this case. Thus, the Board finds that she did not
meet her burden of proof to establish that her right arm condition was causally related to the
July 12, 2012 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that her right arm condition was causally
related to the July 12, 2012 employment incident.

13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
14

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (February 6, 2009).

15

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

